AMENDMENT NO. 4, dated as of July 28, 2006 (this “Amendment”), to the Second
Amended and Restated Credit Agreement dated as of February 23, 2005, as amended
as of April 22, 2005, June 3, 2005 and November 25, 2005 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
(“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois corporation (the
“CCI Borrower”), CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., a Delaware
corporation (the “TXU Borrower” and together with the CCI Borrower, the
“Borrowers”), the Lenders from time to time party thereto (the “Lenders”),
CITICORP NORTH AMERICA, INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, COBANK, ACB, as documentation agent (in
such capacity, the “Documentation Agent”), CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch (“CSFB”), and DEUTSCHE BANK SECURITIES INC.,
as co-syndication agents (in such capacity, the “Co-Syndication Agents”), and
CSFB and CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as joint lead arrangers and
joint bookrunners (in such capacity, the “Joint Lead Arrangers”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement (as amended hereby).

WHEREAS, Section 9.08(b) of the Credit Agreement provides that the Borrowers
may, with the consent of the Requisite Lenders, amend the Credit Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments. The Credit Agreement is hereby amended effective as of
the date hereof as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:

“Amendment No. 4 Effectiveness Date” means the date upon which each of the
conditions set forth in Section 3 of Amendment No. 4 is satisfied.

“New Term D Loans” means up to $45,000,000 (reduced by an amount equal to the
amount by which cash on hand used to consummate the Providence Repurchase
exceeds $12,000,000) aggregate principal amount of Incremental Term Loans
borrowed by the Borrowers on the Amendment No. 4 Effectiveness Date as
contemplated by Section 2.21 of the Credit Agreement.

“Providence Repurchase” means the repurchase on or prior to August 15, 2006 of
common stock of Holdings for aggregate cash consideration not to exceed
$57,000,000 which shall be funded from (x) cash on hand of up to $20,000,000 and
(y) the balance by a borrowing of the New Term D Loans.

(b) Section 1.01 of the Credit Agreement is hereby amended effective as of the
Amendment No. 4 Effectiveness Date by deleting the definition of “Applicable
Rate” contained therein and replacing it with the following:

“Applicable Rate” means, for any day, (i) with respect to Term D Loans, (A) in
the case of ABR Loans, 1.00% per annum, and (B) in the case of Eurodollar Loans,
2.00% per annum, and (ii) with respect to Revolving Loans, the applicable rate
per annum set forth in the table below (x) under the caption “ABR Loans Spread,”
in the case of ABR Loans, and (y) under the caption “Eurodollar Loans Spread,”
in the case of Eurodollar Loans, in each case based upon the Total Net Leverage
Ratio as of the most recent determination date:

                 
Total Net
Leverage
Ratio
  ABR
Loans
Spread   Eurodollar
Loans
Spread
 
               
>4.75 to 1.0
    1.50 %     2.50 %
 
               
 
               
<4.75 to 1.0
 
 

 
 
 

>4.0 to 1.0
    1.25 %     2.25 %
 
               
 
               
<4.0 to 1.0
 
 

 
 
 

>3.50 to 1.0
    1.00 %     2.00 %
 
               
 
               
<3.50 to 1.0
    0.75 %     1.75 %
 
               

For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans on and after the Trigger Date, (i) the Total Net Leverage Ratio
shall be determined as of the end of each Fiscal Quarter of Holdings’ Fiscal
Year based upon the consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Total Net Leverage Ratio shall be effective three
(3) Business Days after the date on which the Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
calculating the Total Net Leverage Ratio. If at any time the Borrowers have not
submitted to the Administrative Agent the applicable information as and when
required under Section 5.01(a) or (b), the Applicable Rate shall be the highest
rate set forth in the table above until such time as the Borrowers have provided
the information required under Section 5.01(a) or (b). Within one (1) Business
Day of receipt of the applicable information as and when required under
Section 5.01(a) or (b), the Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable Rate
in effect from such date.”

(c) Section 1.01 of the Credit Agreement is hereby amended by replacing the word
“and” at the end of clause (a)(v) in the definition of “Consolidated EBITDA”
with “,”, inserting the word “and” at the end of clause (a)(vi) and inserting a
new subclause (vii) as follows:

(vii) fees and expenses in connection with the Providence Repurchase and the
borrowing of the New Term D Loans

(d) Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(g) of the definition of “Consolidated EBITDA” and replacing it with the
following:

(g) plus (x) the first $15.0 million of other expenses relating to the
integration of the Acquired Business incurred after the Effective Date, during
the 2004 Fiscal Year and the 2005 Fiscal Year, (y) up to $1.0 million of billing
integration costs in connection with the 2006 Fiscal Year, up to $0.5 million of
billing integration costs in the 2007 Fiscal Year, up to $2.0 million of
severance costs in the 2006 Fiscal Year and up to $1.5 million of severance
costs in the 2007 Fiscal Year and (z) up to $750,000 of one-time costs in the
2006 Fiscal Year in connection with Sarbanes-Oxley compliance, in each case, as
specified in reasonable detail in the Compliance Certificates delivered pursuant
to Section 5.01 for the applicable periods within such Fiscal Years,

(e) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Excess Subject Payment Amount” in its entirety and replacing it
with the following:

“Excess Subject Payment Amount” means, for any Fiscal Quarter, the amount by
which the amount of Subject Payments in such Fiscal Quarter exceeded the sum of
(x) (A) $11,875,000 for any Fiscal Quarter ending on or prior to June 30, 2006
or (B) $10,410,000 for any Fiscal Quarter ending after June 30, 2006 plus
(y) the amount of pro rata dividends paid on shares of Class A Common Stock of
Holdings reserved for issuance on the Restatement Effective Date under Holdings’
restricted share plan.

(f) Section 6.07 of the Credit Agreement is hereby amended by deleting the
reference to “and” at the end of clause (xi), replacing the “.” at the end of
clause (xii) with “; and” and inserting a new clause (xiii) as follows:

(xiii) so long as no Default has occurred and is continuing or would result
therefrom, at any time on or after March 31, 2006 the Borrowers may make
Restricted Payments to Holdings and Holdings may make Restricted Payments in an
amount not to exceed $57,000,000 in order to consummate the Providence
Repurchase.

Section 2. Consent. The Requisite Lenders hereby consent to the prepayment of
interest on the Term D Loans on the date of the Borrowing of the New Term D
Loans (even if such date is not the last day of the Interest Period applicable
to the Term D Loans), together with any amounts due pursuant to Section 2.17 of
the Credit Agreement.

Section 3. Effectiveness. This Amendment will become effective upon receipt by
the Administrative Agent of:

(a) executed signature pages hereto from the Requisite Lenders under and as
defined in the Credit Agreement and each of the other parties listed on the
signature pages hereto.

(b) a supplement to the Credit Agreement signed by the Administrative Agent and
the other parties to the Credit Agreement providing for the New Term D Loans and
lender addendums from one or more Lenders who have agreed to provide the New
Term D Loans.

(c) an officers’ certificate of the Borrowers’ stating that on the Amendment
No. 4 Effectiveness Date no Default has occurred and is continuing under the
Credit Agreement and the representations and warranties made by each Loan Party
set forth in Article III of the Credit Agreement and in the other Loan Documents
are true and correct with the same effect as if then made (unless expressly
stated to relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date).

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.

[Remainder of Page Intentionally Blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.



      CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC.,

     
as Co-Borrower
By:
 
/s/ Steven L. Childers
 
   

          Name:     Steven L. Childers     Title: Chief Financial Officer    
CONSOLIDATED COMMUNICATIONS, INC.,     as Co-Borrower     By:     /s/ Steven L.
Childers



    Name: Steven L. Childers
Title: Chief Financial Officer



      CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.



      By: /s/ Steven L. Childers

          Name:     Steven L. Childers     Title: Chief Financial Officer    
CITICORP NORTH AMERICA, INC.,     as Administrative Agent     By:     /s/ Hector
Guenther



    Name: Hector Guenther
Title: Vice President





2



            ,

as a Lender



      By:

Name:

Title:

3